Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 1 of 21



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION
                 Case Number:__________________-CIV-_____________________

  RAYMOND T. MAHLBERG,
          Plaintiff,
  v.

  SHOE CARNIVAL, INC.,
        Defendant.
  ________________________________/


                       COMPLAINT FOR PERMANENT INJUCTIVE RELIEF

         COMES NOW, Plaintiff Raymond T. Mahlberg (“Plaintiff “or “Mahlberg”), by and

  through undersigned counsel, files this Complaint for Permanent Injunctive Relief pursuant to

  Title III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s 12181-

  12189 (“ADA”), 28 U.S.C. §2201 and 2202 as well as 28 CFR Part 36 Regulations. Plaintiff

  state as follows:

                          INTRODUCTION AND NATURE OF THE ACTION

         1. This Court has jurisdiction over this case based on federal question jurisdiction, as

  provided in 28 U.S.C. §1331 and the provisions of the ADA.

         2. Plaintiff is a visually-impaired and legally blind person (disabled) who requires

  assistance through screen-reading software to read website content using his computer.

  Plaintiff uses the term “blind” or “visually impaired” as legally blind. Disable as defined by

  ADA and Amendment acts of 2008, 42 USC §12101 (ADAAA).




                                                  1
Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 2 of 21



          3. In the statutory text, Congress determined that "individuals with disabilities

  continually encounter various forms of discrimination," including "communication barriers".

  42 U.S.C. § 12182(a).

          4.Defendant’s adjunct website https://www.shoecarnival.com and specifically the

  Florida website (the “Website” or Defendant’s website) is not fully or equally accessible to

  blind or visually impaired consumers in violation of the “ADA.” As a result, Plaintiff seeks a

  permanent injunction to cause a change in SHOE CARNIVAL INC (“Defendant” or “Shoe

  Carnival”) policies, practices and procedures so that Defendant’s website will become, and

  remain, accessible to blind. Plaintiff seeks injunctive relief, attorneys’ fees and costs, including,

  but not limited to, court costs and expert fees, pursuant to Title III of the Americans with

  Disabilities Act of 1990, as amended, 42 U.S.C. §§s 12181-12189 (“ADA”) and 42 U.S.C.

  2000a-3(a). See also 28 U.S.C. 2201 and 2202 as well as ADA 28 CFR Part 36 Regulations.

          5. Plaintiff is unaware of the true names, identities, and capacities of all responsible

  parties (defendants) being sued. Plaintiff will seek leave to amend this complaint to allege the

  true names and capacities if and when ascertained. Plaintiff is informed and believes, and

  thereupon alleges, that each Defendant sued is legally responsible in some manner for the

  events and happenings alleged herein and that each of Defendant sued here proximately caused

  injuries and damages to Plaintiff as set forth below.

          6. Throughout the ADA, "auxiliary aids and services" refers to techniques and devices

  to overcome barriers in communicating with people who have visual and hearing impairments,

  among other things. See 42 U.S.C. 12103(1).

          7. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney General's

  Title III regulations require public accommodations to "furnish appropriate auxiliary aids and



                                                     2
Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 3 of 21



  services where necessary to ensure effective communication with individuals with disabilities."

  28 C.F.R. § 36.303(c)(1). The regulations specifically list "screen reader software,"

  "magnification software," and "accessible electronic and information technology" as among

  the auxiliary aids that the statute requires. 28 C.F.R. § 36.303(b)(2).

          8. Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA Amendments

  Act of 2008, 42 U.S.C. §12101 (“ADAAA”). Defendant’s failure to design, construct,

  maintain, and operate its website https://www.shoecarnival.com to be fully and equally

  accessible to and independently usable by Plaintiff, constitutes in Defendants’ denial of full

  and equal access to its website, and therefore denial of its products and services offered thereby

  in conjunction with its physical location(s), resulting in a violation of Plaintiff’s rights under

  the Americans with Disabilities Act (“ADA”).

          9. Defendant’s website https://www.shoecarnival.com (the “Website” or Defendant’s

  website). Defendant owns and operates the website and several Shoe Carnival stores that are

  located in Florida.

          10. Plaintiff Raymond T. Mahlberg, a blind veteran of the U.S. military, residing in

  Orlando, Florida brings this action under the Americans with Disabilities Act in Federal Court.

          11. Blind and visually impaired citizens must use screen reading software 1 or other

  assistive technologies in order to access website content.

          12. Plaintiff cannot use his computer and mobile device browser without the assistance

  of appropriate and available screen reader software to understand websites.




  1
   “screen reader” is a software application that enables people with severe visual impairments to use a computer.
  Screen readers work closely with the computer's Operating System (OS) to provide information about icons, menus,
  dialogue boxes, files and folders.


                                                         3
Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 4 of 21



         13. Defendant’s Website contains digital source code barriers where screen-readers for

  the blind do not work.

         14. This case arises out of the fact that Defendant Shoe Carnival has operated its

  business in a manner and way that effectively excludes individuals who are visually impaired

  from access to Defendants’ https://www.shoecarnival.com website based upon Defendant’s

  failure to provide auxiliary aids and services for effective communications.

        15. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

         16. Plaintiff, a legally blind person, is impeded to access and communicate with

  Defendant effectively and timely such that allowing access to Defendants’ various business

  locations; as such impediment as rendered Defendants’ physical places of accommodation not

  fully accessible to the visually impaired.

         17. Plaintiff has attempted to access Defendant’s Website in the past and intends to

  continue to attempt to access Defendant’s Website https://www.shoecarnival.com.

         18. However, unless Defendant is required to eliminate the access barriers at issue and

  required to change its policies so that access barriers do not reoccur on Defendant’s Website

  https://www.shoecarnival.com, Plaintiff will continue to be denied full access to the SHOE

  CARNIVAL’s website.

                                   JURISDICTION AND VENUE

         19. Plaintiff resides in Orlando, Florida and regularly travels to Broward to visit his

  friends and family where they go shopping. Defendant has stores in the State of Florida,

  including stores in Broward County. Defendant conducts and continues to conduct a substantial

  and significant amount of business in this District.




                                                   4
Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 5 of 21



         20. Venue is proper pursuant to 28 U.S.C. §1391, in the Southern District of Florida

  where defendant resides and a substantial part of the events giving rise to the claims occurred.

  Personal jurisdiction exists when the Defendant purposefully availed itself of the conducting

  activities within the forum State.

         21. Plaintiff’s claims asserted herein arose in this judicial district.

         22. Plaintiff is a resident of Orlando, FL 32817. Plaintiff was told that there is a Shoe

  Carnival’ store in his area.

         23. This is an action injunctive relief pursuant to Title III of the Americans with

  Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 C.F.R. § 36.201 and to prevent

  discrimination which includes equal access and effective communications with Defendants’

  business. This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343.

         24. Defendant is subject to personal jurisdiction in this District. Defendant has been

  and is committing the acts or omissions alleged herein in the Southern District of Florida that

  caused injury, and violated rights prescribed by the ADA to Plaintiff. A substantial part of the

  acts and omissions giving rise to Plaintiff’s claims occurred in the Southern District of Florida.

  Specifically, on several separate occasions, Plaintiff has been denied the full use and enjoyment

  of the facilities, goods, and services of Defendant’s website in Florida. The access barriers

  Plaintiff encountered on Defendant’s website have caused a denial of Plaintiff’s full and equal

  access multiple times in the past, and now deter Plaintiff on a regular basis from accessing

  Defendant’s website. Plaintiff would like to become Defendant’s patron and access the

  Defendant’s website in the near future but the barriers Plaintiff encountered on Defendant’s

  website have impeded Plaintiff’s full and equal enjoyment of goods and services offered at

  Defendant’s brick-and mortar stores. Defendant SHOE CARNIVAL INC. is authorized to



                                                     5
Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 6 of 21



  conduct, and is conducting, business within the State of Florida and within the jurisdiction of

  this court.

                                             THE PARTIES

          25. Plaintiff Mahlberg, is a resident of the State of Florida. Plaintiff resides in Orlando.

  Mahlberg is legally blind, and a member of a protected class under the ADA. Whereby, he has

  a disability within the meaning of 42 U.S.C. § 12102(1)-(2), the regulations implementing the

  ADA set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C. 3602, §802(h). Plaintiff suffered

  an assault to the back of his head in 2004 which caused damage and atrophy of the optic nerve,

  and as a consequence, is legally blind. Plaintiff is a legally blind individual who has a physical

  impairment that substantially limits the major life activity of seeing. Accordingly, he has a

  disability within the meaning of 42 U.S.C. § 12102 and 28 C.F.R. § 35.104. Plaintiff is a

  qualified individual with a disability within the meaning of 42 U.S.C. § 12131(2), 29 U.S. Code

  § 794 and 28 C.F.R. § 35.104. 21. Plaintiff cannot use the computer without the assistance of

  a screen reader software. Mahlberg is a proficient user of the JAWS screen-reader to access

  the internet." JAWS, or "Job Access With Speech," is the most popular screen reading software

  for Windows-based computers. For screen-reading software to work, the information on a

  website must be capable of being rendered into text. Usually, this means that graphics and

  embedded hyperlinks must include alternative text (known as "alt-text")—a description of the

  image that appears when a cursor floats over it or screen-reading software detects it.

          26. SHOE CARNIVAL INC. is a Foreign Profit Corporation. Defendant is the owner

  and operator of a chain of hundreds of stores under the brand name Shoe Carnival and his

  products are distributed to hundreds of affiliated and authorized retailers. Defendant has more




                                                     6
Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 7 of 21



  than 400 nationwide and more than 30 stores in Florida, including the store Shoe Carnival

  located at the new Dania Pointe Mall, in Broward, Florida.

         27. Upon information and belief, at all times material hereto, Defendant Shoe Carnival

  owns, operates, and/or manages the day-to-day affairs and stores of Shoe Carnival stores which

  are operating within Miami-Dade, Broward County, Orange County, including the City of

  Orlando in the State of Florida.

         28. Plaintiff believes, and thereon alleges, that defendants Shoe Carnival corporate

  affiliates and/or related entities, actively engaged in the sale of shoes in various states

  throughout the country, including Florida.

         29. Plaintiff is further informed that said companies are organized and existing under,

  and by virtue of, the laws of the state of Indiana. Defendant’s headquarters and principal

  corporate offices located in Evansville, Indiana. Said Defendant entities will hereinafter

  collectively be referred to as “Shoe Carnival” “the Defendant Company” or, where appropriate,

  “Defendant.”

                                               FACTS

         30. Defendant is defined as a “Place of Public Accommodation" within meaning of

  Title III because Defendant is a private entity which owns and/or operates “[A] bakery, grocery

  store, clothing store, hardware store, shopping center, or other sales establishment,” 42 U.S.C.

  §12181(7)(E) and 28 C.F.R. §36.104(5).

         31. Each of Defendant’s Shoe Carnival’ stores are open to the public and each is a Place

  of Public Accommodation subject to the requirements of Title III of the ADA and its

  implementing regulation as “[A] … other sales establishment,” as defined by 42 U.S.C.

  §12181(7)(E); §12182, and 28 C.F.R. Part 36.



                                                   7
Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 8 of 21



         32. Shoe Carnival’ stores offer for sale to the general public men and women shoes,

  footwear and accessories.

         33. Defendant has control over its website content, design and source-code, and/or

  operates his web pages, including image and data content. Defendant owns and operate the

  domain name https://www.shoecarnival.com that is configured for use by mobile devices such

  as smartphones, as well as regular computer laptops and desktops to access Defendant’s

  website.

         34. One of the functions of Defendant’s website (available to browse in mobile or

  computer version) is to provide the public information on the various locations of Defendant’s

  stores that sell merchandise. The other function of the website is to sell Defendant’s

  merchandise.

         35. Defendant’s Website is offered by Defendant as a way for the public to

  communicate with Shoe Carnival merchandise. Defendant’s Website also permits the public

  to register and create an account allows the general public to order and purchase men’s’ shoes,

  provides information about its products, and (among other things) provides: customer service,

  locate stores, buy online and pickup at the store.

         36. The Website is an integral part of the goods and services offered by Defendant’s

  store, because website and physical stores are heavily integrated, since the website allows the

  public the ability to locate Defendant’s stores, retail locations and sells merchandise.

         37. The website is an extension of defendant’s physical stores. By this nexus, between

  the store and the Website is characterized as a Place of Public Accommodation pursuant to

  Title III, 42 U.S.C. §12181(7)(E) of the ADA.




                                                       8
Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 9 of 21



          38. Plaintiff is a customer of Shoe Carnival brand merchandise since he owns a Shoe-

  Carnival shoe and his intent to continue buying fashion footwear. Plaintiff frequently buys

  fashion shoes, and thru his inquiries he learned there are some Shoe Carnival’s stores in his

  area.

          39. As a result of Plaintiff being legally blind, before he embarks on any venture from

  his home, he studies the location where he is seeking to patronize through using the internet.

  In the case of Plaintiff’s investigation of Shoe Carnival’s store locations, Plaintiff went to

  defendant’s Website to learn (1) how to navigate to and from Shoe Carnival’s store locations

  open during Covid-19 in his area; (2) the cost of Shoe Carnival’s men shoes ; (3) times and

  hours of operation Shoe Carnival’s stores in his area, so he can arrange transportation with the

  intent of purchasing Shoe Carnival’s merchandise, (4) purchase of exclusive online deals (5)

  register online (create an account), (6) and read the privacy policy, (7) find and read the notice

  of accessibility.

          40. Like most consumers, Plaintiff accesses numerous websites at a time to compare

  features, models, quality, and prices.

          41. During the plaintiff’s several visits to the website using JAWS and NVDA

  (computer) and Voiceover (cell-phone browsing) occurring in March 20, 2020 and the last in

  August 15, 2020, the plaintiff encountered multiple access barriers that denied the plaintiff full

  and equal access to the facilities, goods and services offered to the public and made available

  to the public; and that denied the plaintiff the full enjoyment of the facilities, goods, and

  services of the website, as well as to the facilities, goods, and services of Defendant’s locations

  in South Florida, specially near his home.




                                                    9
Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 10 of 21



          42. Plaintiff was impeded to patronize Shoe Carnival’s stores by Plaintiff being unable

   to learn about Shoe Carnival’s location addresses, hours, men shoes fashion and offers

   available online for sale, and the ability to create an online account, read the Return and Privacy

   Policy, among other things readily available to sighted individuals.

          43. Plaintiff called Defendant Shoe Carnival’s store to inquire about new arrivals of

   men shoe fashion, as well to find the location of stores near his home. However, Defendant’s

   representative failed to fully assist Plaintiff and referred him to its Website.

          44. Following communications with Defendant’s representative, Plaintiff attempted to

   utilize Defendant’s Website as instructed by Defendant’s representative.

          45. Defendant’s Website was inaccessible, so Plaintiff could not (among other things):

              a.         Find out about Shoe Carnival’s men shoes available online and at the

                         store;

              b.         Locate Shoe Carnival’s stores near Plaintiff’s home;

              c.         Learn about buying Shoe Carnival’s men sneakers, fashion shoes, since

                         Plaintiff appreciates fashion and purchase shoes in a regular basis;

              d.         Plaintiff attempted to locate an “Accessibility Notice” on Defendant’s

                          computer website which would direct him to a webpage with contact

                          information for disabled individuals who have questions, concerns, or

                          who are having difficulties communicating with the business. However,

                          Plaintiff was unable to do so because no such link or notice was provided

                          on Defendant’s website.




                                                     10
Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 11 of 21



                            AMERICAN WITH DISABILITIES ACT

          46. The failure to access the information needed precluded Plaintiff’s ability to

   patronize Shoe Carnival’s stores because, as a blind individual, Plaintiff needs to plan his

   outings out in detail in order to have the proper financing for a venture, and insure that he

   arrives at a given location.

          47. Title III provides that “no individual shall be discriminated against on the basis of

   disability” in “any Place of Public Accommodation.” 42 U.S.C. § 12182(a). As defined in Title

   III, the term “public accommodation” includes a “store and sales establishment” Id. §

   12181(7)(E). Defendant Shoe Carnival’s Inc owns and operates stores, the Shoe Carnival.

          48. Technology evolves, in these days, consumers are doing most of their shopping

   online. Defendant’s provision of an e-commerce website is an essential part of the services

   offered and is no different than the customer service to the public as part of Shoe Carnival’s

   stores services, privileges and benefit to the public.

          49. Title III ADA Part 36 regulation was amended to integrate section 36.303 Auxiliary

   Aids and Services “A public accommodation shall furnish appropriate auxiliary aids and

   services where necessary to ensure effective communication with individuals with disabilities.”

          50. By this nexus, the website https://www.shoecarnival.com is characterized as an

   intangible service, privilege and advantage provided by Shoe Carnival a Place of Public

   Accommodation (Shoe Carnival’ stores) as defined under the ADA, and thus its website is an

   extension of Shoe Carnival services, privileges and advantages made available to the general

   public by Defendant through its retail brick and mortar stores.




                                                     11
Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 12 of 21



            51. Defendant’s Website is not designed with consideration for WCAG, Accessible

   Rich Internet Applications (ARIA) software language and Universal design 2. This means that

   images and embedded hyperlinks must include alternative description text (known as "alt-

   text") a description of the image that appears when a cursor floats over it or screen-reading

   software detects it. The World Wide Web Consortium (the principal standards-setting body

   for the web) has issued a set of "Web Content Accessibility Guide-lines" (WCAG) to assist

   developers in making their websites accessible to blind people and other individuals with

   disabilities.

            52. Plaintiff’s expectation of participating in Shoe Carnival website, services and

   privileges       was       eliminated        since       he      could        not      access       Defendant’s

   https://www.shoecarnival.com website at all to avail himself of the latest services which

   Defendant offers to the public.

            53. The access barriers Plaintiff encountered on Defendant’s website have caused a

   denial of Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff on

   a regular basis from accessing Defendant’s website https://www.shoecarnival.com.

            54. Plaintiff would like to become Defendant’s patron and access the Defendant’s

   website in the near future but the barriers Plaintiff encountered on Defendant’s

   https://www.shoecarnival.com website has impeded Plaintiff’s full and equal enjoyment of

   goods and services offered at Defendant’s brick-and mortar stores.




   2
    Following universal design principles in creating a website provides access to all users regardless of their abilities,
   their disabilities, or the limitations of their equipment and software. Washington University. “Universal design is the
   design of products and environments to be usable by all people, to the greatest extent possible, without the need
   for adaption or specialized design.” Kalbag, Laura (2017).


                                                             12
Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 13 of 21



             55. The fact that Plaintiff could not access the Defendant’s Website and could not

   comprehend the electronic pages contained therein, left Plaintiff excluded from accessing Shoe

   Carnival stores, goods and services available from Defendant and further left him with the

   feeling of segregation, rejection, isolation, and unable to participate in his own business

   affairs (such as in this case purchasing shoes) in a manner equal to that afforded to others who

   are not similarly disabled.

             56. Plaintiff’s inability to fully use Defendant’s Website therein has hindered, impeded

   and inhibited Plaintiff’s access to Defendants physical store locations. Plaintiff has suffered as

   a result and has suffered particularized harm and an injury in fact.

             57. Plaintiff cannot make proper arrangements for transportation of himself to the Shoe

   Carnival’s store locations without the ability to know in advance the Shoe Carnival’s

   merchandise, goods and services which service is available online through Defendant’s

   Website. Plaintiff also faces a great degree of uncertainty of how to physically travel to

   Defendant’s Shoe Carnival’s store location. Plaintiff is effectively denied the ability to

   physically travel to Defendant’s Shoe Carnival’s store.

             58. Plaintiff has a concrete plan to purchase Shoe Carnival’s brand merchandise when

   he is treated like other members of the public. Consequently, the Plaintiff is unable to determine

   the cost of Defendant’s goods and services, including becoming informed about the Shoe

   Carnival’s brand merchandise available for purchase.

             59. By denying Plaintiff the opportunity to comprehend Shoe Carnival’s website

   therein due to Plaintiff’s disability (visual impairment), Defendant has denied Plaintiff the

   opportunity to participate in or benefit from Defendant’s goods and services as afforded to the

   public.



                                                     13
Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 14 of 21



           60. Plaintiff will suffer continuous and ongoing harm from Defendant’s omissions,

   policies, and practices set forth herein unless enjoined by this Court.

           61. On information and belief, Defendant has not offered any form of website in an

   accessible format for blind or visually impaired individuals.

           62. Thus, Defendant has not provided full and equal enjoyment of the services,

   facilities, privileges, advantages, and accommodations provided at its stores and authorized

   retailers.

           63.    All Public Accommodations must insure that their Places of Public

   Accommodation provide Effective Communication for all members of the general public,

   including individuals with disabilities.

           64. On information and belief, Defendant is aware of the common access barriers and

   barriers to effective communication within its Website and the electronic pages/data therein

   which prevent individuals with disabilities who are visually impaired from the means to

   comprehend the information presented therein.

           65. Defendant and alike retailers are fully aware of need to provide full access to all

   visitors to its Website as Department of Justice published several communications stating that

   the website is an auxiliary-aid of the physical stores and must be accessible. (September 25,

   2018 letter from Assistant Attorney General) and Title III ADA 28 C.F.R. § 36.303.

           66. Binding case law increasingly recognize that private entities are providing goods

   and services to the public through the websites that operate as “Places of Public

   Accommodation” under Title III.

           67. A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s

   website and avail themselves of the same privileges. Thus, the Plaintiff has suffered



                                                    14
Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 15 of 21



   discrimination due to Defendant’s failure to provide a reasonable accommodation for

   Plaintiff’s disability.

           68. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

   alleged hereinabove and this suit for injunctive relief is his only means to secure adequate

   redress from Defendant’s unlawful and discriminatory practices.

           69. Notice to Defendant is not required as a result of Defendant’s failure to cure the

   violations. Enforcement of the rights of Plaintiff is right and just pursuant to 28 U.S.C. §§ 2201,

   2202.

           70. The Website is also a Place of Public Accommodation pursuant to 42 U.S.C.

   §12181(7)(E) as the public can purchase Shoe Carnival’s merchandise online through the

   Website (which meets the definition of “sales establishment‟).

           71. The Department of Justice has provided useful guidance regarding website

   accessibility under the ADA, and the binding and persuasive case law in this district has applied

   the Web Content Accessibility Guidelines (“WCAG”) 2.0 or 2.1 to determine accessibility.

           72. Types of website source-code programming errors include (but are not limited to)

   source-code errors which are easily identifiable and are prone to making the website

   inaccessible, that create empty headings and text fields that create confusion for a user that rely

   on the “TAB” key to navigate a web page.

           73. A sampling review of just part of it revealed that the Website is not functional for

   users who are visually impaired. The Website contains several types of errors, easily

   identifiable and correctable, which occur throughout the Website such as:

             a. img elements must have an accessible name. WCAG 2.0 F65.

             b. All fieldset elements should be labeled with legend elements. WCAG 2.0 H71.



                                                     15
Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 16 of 21



            c. The visual label must appear in the accessible name of links and controls. WCAG

                 2.0 A F96.

            d. Duplicate id - the same ID is used on more than one element. WCAG 2.0 A 4.1.1

            e. Content inserted with CSS is not read by some screen readers, and not available to

                 people who turn off style sheets. WCAG 2.0 F87.

          74. More violations may be present on webpages of the Website, and they will be

   determined and proven through the discovery process and expert audit.

          75. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

   U.S.C. §§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

          76. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

   reasonable fee for services in the prosecution of this cause, including costs and expenses

   incurred. Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by

   Defendant Shoe Carnival’s.

      COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

          77. Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

   subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

   Public Accommodations and requires Places of Public Accommodation to be designed,

   constructed, and altered in compliance with the accessibility standards established by Part 36

   Regulation.

          78. Defendant’s Website has not been designed to interface with the widely and readily

   available technologies that can be used to ensure effective communication.

          79. As delineated above and pursuant to 42 U.S.C. §12181(7)(E), Defendant is a Public

   Accommodation       under    the    ADA      because    it   owns     and/or    operates    the



                                                   16
Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 17 of 21



   https://www.shoecarnival.com website which is defined within §12181(7)(E), and is subject to

   the ADA.

          80. In addition, Defendant’s representatives within its store locations have referred

   customers to Defendant’s Website. By Defendant’s representatives referring the public

   /visually impaired individuals to its Website for basic information needed to shop at a Shoe

   Carnival’s store, instead of providing such information at the physical store locations, the

   Website has been rendered an integral part of Defendant’s physical store locations. Thus, the

   failure of that Website contained therein to be accessible to visually impaired individuals

   impedes visually impaired individuals (such as Plaintiff) from access to Defendant’s physical

   store locations.

          81. The ADA applies to the Defendant’s Website, as the Website is a Place of Public

   Accommodation for the following reasons: (1) the statutory construction of the ADA

   demonstrates its applicability is not limited to physical “brick and mortar” locations; (2)

   Congress‟ intent was for the ADA to be responsive to changes in technology; and (3) the

   Department of Justice has interpreted the ADA to apply to websites.

          82.    No notice is required because under Title III of the ADA, 42 U.S.C. §

   12182(b)(1)(A)(II), it is unlawful discrimination to deny individuals with disabilities or a class

   of individuals with disabilities an opportunity to participate in or benefit from the goods,

   services, facilities, privileges, advantages, or accommodation, which is equal to the

   opportunities afforded to other individuals.

          83. Unlawful discrimination includes “a failure to make reasonable modifications in

   policies, practices, or procedures, when such modifications are necessary to afford such goods,

   services, facilities, privileges, advantages, or accommodations to individuals with disabilities,



                                                    17
Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 18 of 21



   unless the entity can demonstrate that making such modifications would fundamentally alter

   the nature of such goods, services, facilities, privileges, advantages or accommodations.” 42

   U.S.C. § 12182(b)(2)(A)(II).

          84. Unlawful discrimination also includes “a failure to take such steps as may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated

   or otherwise treated differently than other individuals because of the absence of auxiliary aids

   and services, unless the entity can demonstrate that taking such steps would fundamentally

   alter the nature of the good, service, facility, privilege, advantage, or accommodation being

   offered or would result in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(III).

          85. Defendant is in violation of the ADA by creating barriers for individuals with

   disabilities who are visually impaired and who require the assistance of interface with screen

   reader software to comprehend and access websites and electronic documents. These violations

   are ongoing.

          86. As a result of the inadequate development and administration of Defendant’s

   Website, Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and §12188, also

   28 C.F.R. §36.501 to remedy the discrimination.

          87. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

   Plaintiff Mahlberg injunctive relief; including an order to:

                      a) Require Defendant take the necessary steps to make the Website readily

                      accessible to and usable by visually impaired users, and during that time

                      period prior to the https://www.shoecarnival.com website’s being readily

                      accessible, to provide a temporary alternative method for individuals with

                      visual impairments to access the information available on the Website until



                                                    18
Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 19 of 21



                      such time that the requisite modifications are made. Title III American with

                      Disabilities Act Part 36 Regulation.

                      b)    Require Defendant to provide periodic maintenance of the accessible

                      website thru the appropriate auxiliary aids such that individuals with visual

                      impairments will be able to always receive effectively communication with

                      the Website for purposes of viewing and locating Shoe Carnival’s stores and

                      becoming informed of and signing up for Shoe Carnival’s merchandise

                      online, and of viewing electronic documents provided to the public within

                      Defendant’s Website.

                      c) During the time period prior to the Website’s being designed to permit

                      individuals with visual impairments to effectively communicate, requiring

                      Defendant to provide an alternative method for individuals with visual

                      impairments to effectively communicate so they are not impeded from

                      obtaining the goods and services made available to the public. Title III ADA

                      Part 36 Regulation.

              88. For all of the foregoing, the Plaintiff has no adequate remedy at law.

                                       DEMAND FOR RELIEF

          WHEREFORE, Plaintiff RAYMOND T. MAHLBERG hereby demands judgment

   against Defendant “SHOE CARNIVAL INC.” and requests the following injunctive relief

   permanently enjoin Defendant from any practice, policy and/or procedure which will deny

   Plaintiff equal access to, and benefit from Defendant’s services and goods, as well as the Court:

                  a. That the Court issue a Declaratory Judgment that determines that the

                  Defendants' website at the commencement of the subject lawsuit is in



                                                    19
Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 20 of 21



                violation of Title III of the Americans with Disabilities Act, 42 U.S.C. §

                12181 et seq.;

                b. That the Court enter an Order directing Defendants to continually update

                and maintain their computer version of the defendant’s website and Shoe

                Carnival’s website to ensure that it remains fully accessible to and usable by

                visually impaired individuals;

                c. That the Court issue an Injunctive relief order directing Defendants to alter

                their website to make it accessible to, and useable by, individuals with

                disabilities to the full extent required by Title III of the ADA;

                d. That the Court enter an Order directing Defendants to evaluate and

                neutralize their policies and procedures towards persons with disabilities for

                such reasonable time so as to allow Defendants to undertake and complete

                corrective procedures;

                e. That the Court enter an award of attorney’s fees, costs and litigation

                expenses pursuant to 42 U.S.C. § 12205; and Title III of the ADA Section

                36.505.


                                   DEMAND FOR JURY TRIAL

                Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

         of fact the Complaint raises. Plaintiff hereby demands a jury trial for all claims so triable.




                                                   20
Case 0:20-cv-61679-XXXX Document 1 Entered on FLSD Docket 08/19/2020 Page 21 of 21



         Respectfully submitted,

         Dated this 19th day of August 2020.


                                               s/Acacia Barros
                                               Attorney for Plaintiff
                                               ACACIA BARROS, P.A.
                                               Acacia Barros, Esq.
                                               FBN: 106277
                                               11120 N. Kendall Dr., Suite 201
                                               Miami, Florida 33176
                                               Tel: 305-639-8381
                                               ab@barroslawfirm.com




                                     CERTIFICATE OF SERVICE

      I hereby certify that on this 19th day of August 2020 that the foregoing document

      has     been filed using CM/ECF system and will be served via email

      when Defendant/Defendant’s counsel enters an appearance.




                                                21
